Citation Nr: 1423601	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for right hand/wrist disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 26, 1970 to August 12, 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  In February 2011 the Veteran failed to report for a hearing scheduled at his request.  In April 2011 the Board remanded the case for the hearing to be rescheduled.  In July 2011 he failed (without providing good cause) to report for the rescheduled hearing; his hearing request is therefore considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Under 38 U.S.C.A. § 1111 (except for disability noted on service entrance), the Veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment (which can only be rebutted by clear and unmistakable evidence).  A history of a pre-service injury. of itself, is not a notation of a disability on service entry, and does not suffice to rebut the presumption of soundness in the face of a normal clinical evaluation on service entrance.  If the presumption of soundness is rebutted, the Veteran is entitled to a further presumption that the disability manifested in service was aggravated by service.  This presumption can be rebutted only by clear and unmistakable evidence of non-aggravation.

On April 1970 service entrance examination the Veteran's upper extremities were normal.  A July 2010 medical board panel found the Veteran unfit for induction due to a right wrist pre-service laceration with continued symptoms of median neuropathy.  The Veteran has alleged that he re-injured his right hand/wrist during basic training and that it has bothered him ever since.  
The Veteran has not been afforded a medical examination to determine the etiology of his right wrist disability (i.e., whether there is evidence in the record that renders it undebatable (from a medical standpoint) that a right wrist disability (a) did not pre-exist service and (b) did not increase in severity during service), and the record does not include a medical opinion addressing that question.   

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for an orthopedic examination to determine the nature and likely etiology of his right hand/wrist disability (and specifically whether it was aggravated by his active duty service).  The entire record must be reviewed by the examiner, and any tests or studies indicated must be completed.  The examiner should note that on April 1970 service enlistment examination, clinical evaluation of the Veteran's upper extremities was normal (and that he is presumed to have been sound on induction as to right hand/wrist disability), and that a July 1970 medical board found him unfit for duty due to a pre-service right hand/wrist laceration with median neuropathy.  He alleges that his right hand and wrist disability was (at least) aggravated (if not incurred) by an injury in basic training.   The records of evaluation/treatment for complaints in service leading up to the Medical Board proceedings are not available.  The contemporaneous service records are not inconsistent with his allegations (however, they likewise do not corroborate the allegations).   Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) any (and each) right hand/wrist disability found (to include neuropathy).
(b) Is there any evidence in the record that renders it indisputable from a medical standpoint that a right hand/wrist disability pre-existed service?  If so, please identify such evidence and opine further whether there is any evidence in the record that renders it indisputable from a medical standpoint that such disability was not aggravated during service, or that any increase was due to natural progression.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.

2. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


